IN THE UNITED STATES DIS'I`RICT COURT
FOR THE ])ISTRICT OF MARYLAND

CHRISTY T. O’CONNELL, d *

* Civil Action No. CCB-l4-l339

AMERICAN MEDICAL ASSOCIATES, eral. *

=r=

=k>k=l<

MEMORANDIIM OPINION

This is a wrongful birth action. The undisputed facts are tragic. Ms. O’Connell sought,
and ostensibly received,-a first-term medical abortion at a clinic in Frederick, Maryland. She was
informed by clinic personnel that the abortion had been successful But then, months later,
during a visit with her primary care provider, she learned that she was still pregnant. Sdon
thereafter, Ms. O’Connell developed preeclampsia and gave birth 10 weeks premature to la baby,
Who has since suffered a host of medical and developmental problems Ms. O’Connell filed this
medical malpractice suit seeking damages from four doctors allegedly involved or vicariously
liable, and American Medical Associates lJ.C., (“American”)-a corporation she contends does
business as a variety of other nominal entities, one of which-is a clinic called Associates in
OB/GYN_Care, LLC, (“Associates”), where she sought the abortion She later resolved her
claims with Dr. Dominy, the physician Who oversaw her treatment at the clinic. (See ECF No.
80). But her claims against three other doctors: Steven C. Brigham, Vikram H. Kaji, and

MansourG. Panah remained Dr. Panah is deceased and his estate has not been substituted as a

party.1 The plaintiff does not oppose Dr. Kaji’s motion for summary judgment, (ECF No. 114 at
p. 13 n.S), and it will therefore be granted Dr. Brigham and American’s motion for summary
judgment, by contrast, is contested Because there is a genuine dispute of material fact as to
whether the defendants owned or controlled the Frederick clinic-and as to the relationship
between the defendants and the clinic personnel-the defendants’ motion for summary judgment

`win be denied.

BACKGROUND

What happened to Christy O’Connell on July 26, 2012, is not in dispute2 (See Defs.’
Mot. Summ. J., ECF No. 109-l at pp. 8-15.) Having learned she was pregnant the month prior,
she appeared at a clinic in Frederick, Maryland, known as American Women Services (“AWS”) '
for an abortion consultation (Am. Compl., ECF No. 45 at 1]1[ 21-22.) There, an office manager
performed and interpreted an obstetric ultrasound, and underestimated the fetus’s gestational age.
(Am. Compl.,l ECF No. 45 at 11 24.) Ms. O’Connell consulted with Dr. Iris Dominy, and decided,
1 because the gestational age estimate was less than eight weeks, to have a medical (non-surgical)
abortion. (Am. Compl., ECF No. 45 at 11 25.) (Ten days earlier, Ms. O’Connell’s primary care
doctor had estimated the gestational age to be beyond eight weeks. (Am. Compl., ECF No. 45 at
‘|l 20.).) At the clinic, Ms. O’Connell was prescribed misoprostol and methotrexate to achieve the
abortion, neither of which are FDA-approved for that purpose and both of which are known to
cause birth defects. (Am. Compl., ECF No. 45 at1[1[ 26-28.) She was never given

mifepristone/RU-486, or any FDA-approved medical abortion regimen. (Am. Compl., ECF No.

 

1 Dr. Panah’s current status in this case is unclear. Default judgment was entered against all the defendants on
August 5, 2016, and Dr. Panah was not among the defendants who successfully moved to vacate the default
judgment.

2 Facts not disputed or immaterial to the summary judgment inquiry are taken from the Complajnt.

2

45 at 11 27.) On August l7, 2012, Ms. O’Connell returned to AWS, where the office manager
performed another sonogram and, with Dr. Dominy, confirmed that the abortion had been
successful (Am. Compl., ECF No. 45 at11 31.) Ms. O’Connell went on with her lif`e as if she
were not pregnant; for example, she took oral contraceptives and drank alcohol. (Am. Compl.,
ECF No. 45 at 1111 32-33.) But then, on October 5, 2012, Ms. O’Connell discovered at her annual
physical exam that, in fact, she was still pregnant (Am_ Compl., ECF No. 45 at 11 33.) She
developed preemclaspia inDecember, requiring that doctors induce labor. (Am. Compl., ECF
No. 45 at 11 36.) Joseph O’Connell was born on December 19, 2012, and has since suffered
numerous medical and developmental complications (Am. Compl_, ECF No. 45 at 11238-40.)
Various business entities are implicated in the plaintiffs complaint Their precise
relationship to one another-and to Dr. Steven Brigham, M.D.-goes to the heart of the
summary judgment dispute Associates in OB/GYN Care, LLC (“Associates”) is a registered
corporation that operated four abortion clinics in Maryland. (See ECF No_ 114, Ex. 12.) This is
where the plaintiff attempted to procure an abortion, and its ownership is the acute factual issue
in question Its license was suspended in 2013 because a Maryland Department ofHealth and
Mental Hygiene investigation found an unwritten policy by which staff administered medical
abortions without physician oversight (See ECF No. 11'4, Ex. 9A.) American Medical
Associates, P.C. (“American”) is a Pennsylvania corporation owned and operated by Steven
Brigham. (See ECF No. ll4, Ex. 10; Brigham Aff., ECF No. 114, Ex. ll at 11 9.) As laid out
below, Brigham and Arnerican argue that their relationship with the other defendants in this case
` is merely contractual_but it is undisputed that Brigham controls Arnerican. (See Defs.’ Mot.
Summ. J., ECF No. 109-1 at pp. 8-15_) American,Women’s Services (“AWS”) is not a registered

corporation but is alleged to be the trade name Dr. Brigham uses for the abortion clinics that he

owns or operates (ECF No. 114 at p. 2.) The Associates branch in Frederick, MD, where Ms.
O’Connell sought care, used the AWS tradename. (See ECF No. 114, EX. 16.) 0
The.procedural run-up to the present motion is straightforward Ms. O’Connell filed a
medical malpractice action against American, Associates, other allegedly affiliated business
entities, and Dr. Dominy on April 21, 2014. (ECF No. 1.) In August 2015, she filed a separate l
lawsuit against Steven Brigham and Vikram H_ Kaji arising out of the same nucleus of operative
facts, which subsequently was consolidated with the case against American. (ECF No. 49.) Ms.
O’Connell brought a third case, this time against Dr. Mansour G. Panah,.the medical director at
Associates, which also was consolidated with the 2014 case. (ECF No. 71.) She resolved her
claims against Dr. Dominy. (ECF No. 80). None of the other defendants answered, and thereafter
a default judgment was granted against the remaining defendants for $6,500,000. (ECF No. 76;
ECF No. 77.) Defendants American, Kaji, and Brigham successfully moved to vacate the default
judgment on improper service grounds. (ECF No. 99.) Discovery ensued They now move for
summary judgment (ECF No. 109.) The plaintiff argues that summary judgment should be
denied as to Arnerican and Brigham. (ECF No. 114.) The court granted a consent motion for
extension of time for the defendants to file a reply to the plaintiffs opposition to summary

judgment, but no reply was filed

ANALYSIS
I. Standard of Review
\_
Federal Rule of Civil Procedure 56(a) provides that summary judgment should be granted

“if the movant shows that there is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a) (emphases added). “A dispute is

genuine if ‘a reasonable jury could return a verdict for the nonmoving party.”’ Libertarian Parly f
ofVa. v. Judd, 718 F.3d 308, 313 (4th Cir. 2013) (quoting Dulaney v. Packaging Corp. ofAm.,
673 F.3d 323, 330 (4th Cir. 2012)). “A fact is material if it ‘might affect the outcome of the suit
under the governing law.”’ fci (quoting Ana'erson v. Lz`beriy Lobby, Inc., 477 U.S; 242, 248
(1986)). Accordingly, “the mere existence of some alleged factual dispute between the parties
will not defeat an otherwise properly supported motion f`or summary judgment{.]” ‘Anderson,
477 U.S. at 247-48. The court must view the evidence in the light most favorable to the
nonmoving party, To!an v. Corton, 134 S. Ct. 1861, 1866 (2014) (per curiam), and draw all
reasonable inferences in that party’s favor, Scott v. Harris, 550 U.S. 372, 378 (2007) (citations
omitted); see disc Jacobs v. NC. Admin. Oj"ice'ofthe Courts, 780 F_3d 562, 568-69 (4th Cir.'
2015). At the same time, the court must “prevent factuallyl unsupported claims and defenses
from proceeding to trial.” Bouchat v. Balt. Ravens Fooiball Club, Inc., 346 F.3d 514, 526 (4th
Cir. 2003) (quoting Drewl`tit v. Pratr, 999 F.Zd 774, 778-79 (4th Cir. 1993)).

]I. Discussion

Disposition of this motion distills to a simple question: Who owns and/or controls the clinic
where Ms. O'Connell attempted to obtain an abortion in`Frederick, Maryland? The defendants
argue that American and Dr. Brigham had, at most, a contractual relationship with Associates to
provide independent contractor physicians (ECF No. 109-l at p. 9.) They assert that “at all times
relevant herein, American was not conducting business in the State of Maryland nor providing
abortion services under the trade name ‘American Women’s Services,’ that Dr. Brigham was not the
owner or ‘alter ego’ of either Associates . . . or American Women’s Services nor exerting any sort of
‘domination’ or ‘control’ over those entities or the operations and procedures of any of the four
Maryland abortion clinics in question.” (ECF No. 109-1 at p. 5.) lnstead, they were involved with the
Frederick clinic only “pursuant to an expressly defined independent contractor agreement [to provide

5

independent contractor physicians] entered into `by AMA [(American)]'and Associates.” (ECF No.
109-1 at p. 6; ECF No. 109-1, Ex. 1, Transcrlpt ofSrephen C. Brigham, MD., at Tr. 109-110).
“AMA [(American)] and Associates,” the defendants insist, “were independent and distinct business
entities-separately owned and operated.” (ECF No, 10971 at p. 5,)

The plaintiff, by contrast, argues that the Frederick clinic where she sought an abortion was
owned and operated by Dr. Brigham and/or American, his corporation, (ECF No. 114 at p. 2), or
that he exercised such substantial control over the clinic as to be responsible for its negligence
(ECF No. 114 at pp. 14-15.) There is no disputed point of law here. Both parties seem to agree
that if Brigham or American owned or controlled the Frede_rick clinic and its employees, this
case should continue to trial. By contrast, if their relationship was that of a principal and an
independent contractor, and if Brigham and American have no ownership or control over the
Frederick clinic, then summary judgment is proper.3

While the depositions of Dr. Brigham and 1\1ancy Luke, the former CEO of Associates,
support the conclusion that American and Dr. Brigham did not own or operate the Frederick
clinic, (see ECF 109-1, Ex. 1, .Trnnscripr of Stephen C. Brigham, M.D., at Tr. 70-'71; 81-82; 86-87;
204 (Dr. Brigham averring that he never owned or operated Associates or AWS); ECF 97-3 (Ms.

Luke Stating that American did not own Associates and that Dr. Brigham did not manage

 

3 The defendants in their motion for summary judgment recount a test for principal-independent contractor vis-a-vis
a traditional employer-employee relationship To be clear, it appears the defendants’ argument here is that Dr.
Brigham and Arnerican were independent contractors hired to provide Associates with independent contractor
physicians To ttie extent it is relevant the Supreme Court announced in Um'ted States v. Silk, a six-factor test “to
determine whether a worker is an employee or an independent contractor The factors are (1) the degree of control
that the putative employer has over the manner in which the work is performed; (2) the worker's opportunities for
profit or loss dependent on his managerial skill; (3) the worker's investment in equipment or material, or his

f employment of other workers; (4) the degree of skill required for the work', (5) the permanence of the working
relationship; and (6) the degree to which the services rendered are an integral part of the putative employer's
business.” Schzilrz v. Capi'tal Iiii'! Sec., Inc., 466 F.3d 298, 304-05 (4th Cir. 2006) (quoting Um'ted States v. Silk, 331
U.S. 704 (1947)).

Associates)),"' the plaintiff.puts forth sufficient evidence that, when construed in her favor, engenders
a genuine dispute as to the defendants’ ownership and/or control of the Frederick clinic. A few
facts proffered by the plaintiff are particularly salient First, the consent form that Ms. O’Connell
signed ahead of the attempted abortion and her medical records from the Frederick clinic are all
written on American forms or on American letterhead (Pl.’s Resp. Opp’n Defs’ Mot. Summ. J,
ECF No. 114-7.) Second, the address listed on American’s registration as a business entity in
Maryland is the address of the Frederick clinic where Ms. O’Connell sought an abortion (Pl’s
Resp. in Opp’n to Defs’ Mot. for Summ. I, ECF No. 114-11.) Third, the independent contractor
agreement signed by Dr. Dominy does not refer to Associates; rather, it is between American, a
“Professional Corporation authorized to practice medicine and surgery in Maryland,” and Dr.
Dominy, and refers to “Maryland locations of the PC.” (Pl’s Resp. in Opp’n to Defs’ Mot. for
Summ. J, ECF No. 114-8.) Fourth, it appears that Dr. Brigham, through an intermediate
corporation, may have owned the physical building in Frederick, MD, where the clinic at issue
was housed (Pl.’s Resp. Opp’n Defs’ Mot. Summ. J, ECF No. 114-13.) Fitth, the defendants
who have the burden of proving they are entitled to a judgment as a matter of law, have provided
no information about the ownership of Associates and failed to produce the principal-
independent contractor agreement between American and Associates upon which they place so
much importance

These factors alone are sufficient to establish a genuine dispute of material fact as to the
defendants’ ownership and/or control of the Frederick clinic. Because there exists a genuine

dispute of material fact about the defendants’ overall relationship to the Frederick clinic,

 

4 The defendants’ cause is also buoyed slightly by the deposition of Melissa Shachnovitz, the office administrator
for the four Association clinics, who said that she was paid by Associates, that she thought a different doctor was the
owner, and that Dr. Brigham did not n'equent the Associate locations but only “provided physicians through AMA
[(Arnen`can)].” (ECH 109-1, Ex. 2, Depositi'on ofMeIi`ssa Shachnovitz, at Tr. 13 :3 - 30:3).

7

 

summary judgment also will be denied as to any separate theory about the defendants’ vicarious
liability for the actions of their alleged agent, Dr. Panah, who, all agree, was hired by Dr.
Brigham to serve as Medical Director of the four Associates clinics (ECF No. 109, Ex. 1 at 208-

io_)

A separate order follows

// [/ 9 //s/ /@*§
D Catherine C. Blake

ate
United States District Judge

 

